Citation Nr: 0833813	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  03-33 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sickle cell anemia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran had 28 days active duty service in October 1, 
1987. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The case was remanded to the RO in May 2008 to afford the 
veteran a Board hearing as he had requested.  In June 2008, 
the veteran withdrew his hearing request. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims that his sickle cell anemia was incurred 
during his service.  

Congenital or developmental defects are not diseases or 
injuries in the meaning of applicable legislation for 
disability compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9.  VA's General Counsel has held, however, that service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin.  VAOPGCPREC 82-
90 (July 18, 1990).  Service-connection may be granted for 
diseases (but not defects) of congenital, developmental or 
familial origin.  It was held that service connection is 
warranted if the evidence as a whole establishes that 
familial conditions were incurred or aggravated during 
service within the meaning of VA law and regulations.  The 
General Counsel opinion appears to have specifically referred 
to sickle cell anemia as such a disease. 

In reviewing the claims file, the Board notes that the 
veteran was to be scheduled for a medial board.  However, the 
report of any such medical board is not of record.  Such 
medical board report would include medical findings and 
opinions.  An attempt to locate any such report is necessary 
to afford the veteran assistance with his claim.  
Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to request a search for any additional 
service medical records, to specifically 
include any report of a medical board 
proceeding in connection with the 
veteran's October 1987 service.  

2.  After completion of the above and any 
additional development the RO may deem 
necessary, the RO should review the record 
and readjudicate the veteran's claim in 
accordance with the holding of VA's 
General Counsel in VAOPGCPREC 82-90 (July 
18, 1990).  If the veteran's claim remains 
denied, the veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

